Citation Nr: 1047717	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
foot hallux valgus.

2.  Entitlement to a rating in excess of 10 percent for left foot 
hallux valgus.  

3.  Entitlement to service connection for frostbite residuals of 
the bilateral hands.

4.  Entitlement to service connection for frostbite residuals of 
the bilateral feet.

5.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for right 
lower extremity neuropathy, to include as secondary to service-
connected right and left foot hallux valgus.  

6.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for left 
lower extremity neuropathy, to include as secondary to service-
connected right and left foot hallux valgus.   

7.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for upper 
extremity neuropathy, to include as secondary to service-
connected right and left foot hallux valgus.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1986.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In October 2010, the Veteran testified at a Board hearing at the 
VA Central Office in Washington, DC, before the undersigned; a 
transcript of that hearing is of record.  The record was held 
open for a period of 30 days to afford the Veteran an opportunity 
to submit additional VA treatment records.

In November 2010, the Veteran's representative submitted to the 
Board additional evidence for consideration in connection with 
the claims on appeal along with a waiver of RO jurisdiction of 
such evidence.  Thus, the Board accepts this evidence for 
inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for pes 
planus and dorsal extosis, to include as secondary to 
service-connected hallux valgus, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to ratings in excess of 
10 percent for right and left hallux valgus is warranted.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had a VA examination in 
October 2004 to evaluate his service-connected right and left 
hallux valgus.  During his October 2010 hearing, the Veteran 
testified that his right and left foot disabilities had gotten 
significantly worse since that time, to include increased 
difficulty with standing, severe pain, decreased range of motion, 
and fatigue.  VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the AMC should arrange for the Veteran to undergo a 
VA foot examination at an appropriate VA medical facility to 
determine the severity of his service-connected right and left 
foot hallux valgus.  

The claims file reflects that the Veteran has received VA medical 
treatment from the VA Medical Center (VAMC) in Washington, DC; 
however, as the claims file only includes treatment records from 
that provider dated up to March 2010, any additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain 
and associate with the claims file all outstanding VA records.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely notice of disagreement 
(NOD) and there is no statement of the case (SOC) issued, the 
Board should remand, rather than refer, the issues to the RO for 
the issuance of a SOC.

In a December 2009 rating decision, the RO in St. Louis, 
Missouri, denied reopening claims of entitlement to service 
connection for right lower extremity, left lower extremity, and 
bilateral upper extremity neuropathy.  In a March 2010 rating 
decision, the St. Louis RO also denied entitlement to service 
connection for frostbite residuals of the bilateral hands and 
feet.  In statements received in August 2010, the Veteran 
expressed disagreement with the RO's denials of entitlement 
service connection for frostbite residuals of the bilateral hands 
and feet as well as the denials to reopen the claims of 
entitlement to service connection for right lower extremity, left 
lower extremity, and bilateral upper extremity neuropathy.

The Board finds that the Veteran's August 2010 statements are 
accepted as timely NODs with the December 2009 and March 2010 
rating decisions on these issues.  38 C.F.R. §§ 20.201, 20.302(a) 
(2010).  Consequently, these matters will be remanded for the 
issuance of a SOC.

Finally, the Board also notes that the adjudication of the 
increased rating claims for right and left foot hallux valgus 
must be deferred pending the outcome of the initial adjudication 
of the claims of entitlement to service connection for pes planus 
and dorsal exotosis, to include as secondary to service-connected 
hallux valgus.  Henderson v. West, 12 Vet. App. 11, 20 (1998) 
(citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records pertaining to 
the claimed frostbite and neuropathy 
disorders as well as the service-connected 
right and left foot hallux valgus 
disabilities from the VAMC in Washington, DC, 
for the period from March 2010 to the 
present.

2.  Schedule the Veteran for a VA medical 
examination to determine the current nature 
and severity of his service-connected right 
and left hallux valgus.  

With regard to the right and left foot, the 
examiner should address whether the Veteran's 
service-connected hallux valgus is manifested 
by dorsal exotosis, acquired flatfoot, claw 
foot, malunion or nonunion of the tarsal or 
metatarsal bones with moderately severe or 
severe symptoms, or whether the overall 
disability picture of either foot equates to 
a moderately severe or severe injury of the 
foot.  The examiner should also discuss 
whether the Veteran's service-connected right 
and/or left foot hallux valgus disabilities 
present an exceptional or unusual disability 
picture, with such related factors as marked 
interference with employment or frequent 
periods of hospitalization, as to render 
impractical the application of the regular 
schedular standards for those service-
connected disabilities. 

The Veteran's claims folder must be made 
available to the physician for review in this 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  All indicated 
tests and studies are to be performed.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
also be set forth in the examination report.  
The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.

4.  The AMC should issue to the Veteran and 
his representative a SOC addressing the 
following claims: 1)  entitlement to service 
connection for frostbite residuals of the 
bilateral hands; 2) entitlement to service 
connection for frostbite residuals of the 
bilateral feet; 3) whether new and material 
evidence has been received in order to reopen 
a claim of entitlement to service connection 
for right lower extremity neuropathy, to 
include as secondary to service-connected 
right and left foot hallux valgus; 4) whether 
new and material evidence has been received 
in order to reopen a claim of entitlement to 
service connection for left lower extremity 
neuropathy, to include as secondary to 
service-connected right and left foot hallux 
valgus; and 5) whether new and material 
evidence has been received in order to reopen 
a claim of entitlement to service connection 
for upper extremity neuropathy, to include as 
secondary to service-connected right and left 
foot hallux valgus.  The Veteran is hereby 
informed that he must submit a timely and 
adequate substantive appeal as to these 
issues for the issues to be before the Board 
on appeal.

5.  After completion of the above and any 
additional development deemed necessary, the 
intertwined claims of entitlement to service 
connection for dorsal exotosis and for pes 
planus should be adjudicated and then, the 
issues of entitlement to ratings in excess of 
10 percent for right and left foot hallux 
valgus on appeal should be readjudicated with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence added to 
the record since the July 2009 SSOC.  
Consideration should also be given as to 
whether the case should be referred to the 
Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to 
determine whether the Veteran's right and 
left foot disability pictures require the 
assignment of any extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate SSOC and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


